       Case 1-17-45121-cec             Doc 72         Filed 10/08/18     Entered 10/08/18 14:07:53




Ronald D. Weiss P.C. (RDW 4419)
Law Office of Ronald D. Weiss P.C.
734 Walt Whitman Road
Suite 203
Melville New York 11747
Telephone: (631)271-3737 ▪ Facsimile: (631)271-3784



UNITED STATES BANKRUPTCY COURT                                         Return Date: November 7, 2018
EASTERN DISTRICT OF NEW YORK                                           Time: 2:30 p.m.
----------------------------------------------------------X
In Re:
                                                                       Chapter 11
RENE GUZMAN                                                            Case No. 1-17-45121

                                    Debtor.
----------------------------------------------------------X

                           RENE GUZMAN RONALD D. WEISS, P.C.
                              FEE APPLICATION COVER SHEET


Fees and Expenses Sought:                                     $11,750.00

Retainer Paid:                                                $9,500.00 for State Court Appeal
                                                              $2,250.00 for Loan Modification
Time Period Covered by Application:                           May 19, 2017 to September 30, 2018

Total Attorney Hours Billed In This Application:              In excess of 76.8

Total Fees Incurred per Time Sheets:                          $17,874.17




                                                          1
       Case 1-17-45121-cec             Doc 72         Filed 10/08/18    Entered 10/08/18 14:07:53




Ronald D. Weiss P.C. (RDW 4419)
Law Office of Ronald D. Weiss P.C.
734 Walt Whitman Road
Suite 203
Melville New York 11747
Telephone: (631)271-3737 ▪ Facsimile: (631)271-3784


UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------------------------------X
In Re:
                                                                       Chapter 11
RENE GUZMAN,                                                           Case No. 1-17-45121 CEC


                                    Debtor.
----------------------------------------------------------X

            APPLICATION OF THE LAW OF RONALD D. WEISS P.C.,
      AS COUNSEL TO THE DEBTOR, FOR ALLOWANCE OF COMPENSATION
      FOR PROFESSIONAL SERVICES RENDERED AND REIMBURSEMENT OF
            ACTUAL AND NECESSARY EXPENSES INCURRED FROM
           MAY 19, 2017 THROUGH AND INCLUDING September 30, 2018
                PURSUANT TO 11 U.S.C. §330 AND RULE 2016 OF
             THE FEDERAL RULES OF BANKRUPTCY PROCEDURE

TO:      THE HONORABLE CARLA E. CRAIG
         UNITED STATES BANKRUPTCY COURT:

    THE LAW OFFICE OF RONALD D. WEISS P.C. (“Ronald D. Weiss P.C. or “Applicant”),

as counsel for RENE GUZMAN, (the “Debtor”), the debtor and debtor-in-possession in this

Chapter 11 case solely with respect to a State Court appeal and loan Modification as and for its

application for compensation and reimbursement of expenses (the “Application”), hereby applies

to the Court pursuant to sections 330 (a) of Title 11 of the United States Code (the “Bankruptcy

Code”), and Rule 2016 of the Federal Rules of Bankruptcy Procedure (“Bankruptcy Rules”), and

Local Bankruptcy Rules 2016-1 and 2016-2 allowing compensation for professional services

performed by Ronald D. Weiss P.C. on behalf of the Debtor during the period commencing May

19, 2017 through and including September 30, 2018, (the “Compensation Period”) and for




                                                          2
      Case 1-17-45121-cec        Doc 72     Filed 10/08/18     Entered 10/08/18 14:07:53




reimbursement of the actual and necessary expenses incurred by Ronald D. Weiss P.C. on behalf

of the Debtor during the Compensation Period. In support of the Application, Ronald D. Weiss

P.C. respectfully represents as follows:

                                JURISDICTION AND VENUE

       1. This Court has jurisdiction over this case and this Application pursuant to 28

U.S.C. §§ 157 and 1334. Venue of this case and this Application is proper in this district

pursuant to 28 U.S.C. §§ 1408 and 1409. The Statutory and other predicates for relief sought

herein are sections 330 and 331 of the Bankruptcy Code, Bankruptcy Rule 2016 and Local

Bankruptcy Rules 2016-1 and 2016-2.

                               PROCEDURAL BACKGROUND

       2. On October 3, 2017 (the “Petition Date or Filing Date”), the Debtor filed a

voluntary petition for reorganization under Chapter 11 of Title 11 of the United States Code (the

“Bankruptcy Code”) with the Clerk of this Court. The Debtor has continued in the management

of its affairs and the operation of its business and property pursuant to §§1107 and 1108 of the

Bankruptcy Code. No Trustee or examiner has been appointed and, upon information and belief,

no official committee of unsecured creditors has been formed.

        Applicant has submitted an application to be retained as counsel to represent the Debtor

in these proceedings for prosecuting an appeal and seeking to obtain a loan modification. The

application incorrectly stated that the Debtor was not prosecuting the Appeal, but the Debtor has

filed the appeal as evidenced by the attached documents A copy of Applicant’s Retention

Application is set forth at Docket #26 and #54. Prior to the filing date, Applicant received a

retainer in the amount of $9,500.00 for the Appeal and $2,250.00 for the loan modification.




                                                 3
      Case 1-17-45121-cec        Doc 72     Filed 10/08/18      Entered 10/08/18 14:07:53




       3.      Since the retainer’s were paid before the Bankruptcy case was contemplated the

retainer was treated as a classic retainer as that term is defined in In Re King, 392 B.R. 62, 70

(Bankr. D.D.N.Y. 2008). The classic retainer secures an attorney’s availability over a certain

period of time and is earned by the firm upon payment. This type of retainer is not used to

guarantee payment of future services.

                                     RELIEF REQUESTED

       4. By this Application, Applicant seeks (i) allowance of compensation for legal services

rendered as counsel to the Debtor for the Application Period of May 19, 2017 through August

31, 2018 in the amount of $ 11,750.00 for professional services rendered and expenses paid as

part of the appeal totaling $3,274.76 (including $65.00 Notice of Appeal Filing Fee, $1,164.46

copying cost of Court File, $1,730.30 Appellate Service of printing, binding and filing Record on

Appeal and $315.00 Appellate Division Filing Fee) and Loan Modification. The firm will

continue to prosecute the appeal while the loan modification application remains under review.

The Appeal has been fully submitted and the Appellate Court is not expected to hear and rule on

the appeal for at least 18 months. Copies of the Appellate Brief and Record on Appeal are

attached as Exhibits A and B.

BASIS FOR COMPENSATION

        5.     Applicant does not normally maintain records of time spent by attorneys

performing legal services on behalf of a non-Debtor clients. For Debtor’s in Bankruptcy such

time records are made contemporaneously with the rendering of services and in the ordinary

course of the Applicant’s practice. The records reflect the name of the attorney, the date on

which the services were performed, the services rendered, and the amount of time spent

performing the services during the Applicant Period. Copies of the Applicant’s time record is




                                                 4
      Case 1-17-45121-cec        Doc 72     Filed 10/08/18     Entered 10/08/18 14:07:53




annexed as Exhibit C to this Application. Included in Applicant’s time records is a list of the

aggregate time spent, current hourly billing rates and the value of the total time expended. The

time records set forth a total of 76.8 hours on the appeal and loan modification totaling

$17,874.17 not including set forth above in the amount of $3,274.76.

                          SUMMARY OF SERVICES RENDERED

       6. This Application provides an overview of the discreet tasks performed by Applicant

during the Application Period.

       9. Rene Guzman is the owner of real property located at 69-07 Juniper Boulevard,

Middle Village , New York 11379 (the “Premises”).

       10. Applicant played an active role in preparing the Appeal and processing the Loan

Modification, and performing legal tasks prior to and since the Filing Date, including:

                          BASIS FOR THE RELIEF REQUESTED

       15. The Applicant respectfully submits that an examination of the specific services

rendered on behalf of the Debtor in light of the applicable statutory provisions and case law

demonstrates that this Applicant should be granted.

A. Legal Services

       16. Pursuant to §330 of the Bankruptcy Code, after notice and a hearing the Bankruptcy

Court may award a professional person employed under section 327 “(A) reasonable

compensation for actual, necessary services rendered by the. . . attorney and by any

paraprofessional person employed by any such [attorney]; and (B) reimbursement for actual,

necessary expenses.” 11 U.S.C. §330(a)(1)(A) and (B). The statute further provides that

        [i]n determining the amount of reasonable compensation to be awarded, the court shall
consider the nature, the extent and the value of such services taking into account all relevant
factors, including:




                                                 5
      Case 1-17-45121-cec        Doc 72     Filed 10/08/18    Entered 10/08/18 14:07:53




               a.   the time spent on such services:

               b. the rates charged for such services;

               c. whether such services were necessary to the administration of, or beneficial at
                  the time at which the service was rendered towards the completion of, a case
                  under this title;

               d. whether the services were performed within a reasonable amount of time
                  commensurate with the complexity, importance and nature of the problem,
                  issue or task addressed; and

               e. whether the compensation is reasonable based on the customary compensation
                  charged by comparably skilled practitioners in cases other than cases under
                  title 11 U.S.C. §330(a)(3).

               f. Plan shall be controlling.

       17. To determine whether an allowance of compensation and reimbursement of

expenses is warranted under sections 330 of the Bankruptcy Code, the Court must inquire into

the following three general areas:

               a. Are the services that are the subject of the application properly compensable as
                  legal services?

               b. If so, were they necessary and is the performance of necessary tasks
                  adequately documented?

               c. If so, how will they be valued? Were the necessary tasks performed within a

               reasonable amount of time and what is the reasonable value of that time?

In re Navis Realty, Inc., 126 B.R. 137, 140 (Bankr. E.D.N.Y. 1991) (citing In re Wildman, 72

B.R, 700, 704-05 (Bankr. N.D. Ill, 1987) and In re Shades of Beauty, Inc., 56 B.R. 946 (Bankr.

E.D.N.Y. 1986), aff’d, 95 B.R. 17 (E.D.N.Y. 1988)). See, also, In re Poseidon Pools of America,

216 B.R. 98, 100 (E.D.N.Y. 1997) (affirming lower court and holding Bankruptcy Judge

property examined time entries determined “(1) whether the services were adequately

documented and (2) whether they were actual and necessary.”).




                                                 6
      Case 1-17-45121-cec         Doc 72     Filed 10/08/18      Entered 10/08/18 14:07:53




B.     Properly Compensable Legal Services

       18. The services rendered by the Applicant, as outlined above, are legal services and are

properly compensable as such. In making this determination, “the threshold question should be

whether the services performed were those which one not licenses to practice law could properly

perform for another for compensation.” In re Shades of Beauty, Inc., 56 B.R. at 949 (citing In re

Meade Land & Development Co., Inc., 527 F.2d 280, 284-85 (3d Cir. 1975)).

       19. As described more fully above, the Applicant performed legal services relating to

discreet legal tasks. The services for which the Applicant seeks compensation “are not those

generally performed by a [debtor] without the assistance of an attorney.” In re Minton Group,

Inc., 33 B.R. 38, 40 (Bankr. S.D.N.Y. 1983).

C.     Necessary And Actual Services

       20. The legal services performed by the Applicant were also “actual” and “necessary”

within the meaning of section 330(a)(1) of the Bankruptcy Code. See 11 U.S.C. 330(a)(1)

(“[T]he court may award to a . . . professional person . . . (A) reasonable compensation for

actual, necessary services rendered . . . .”); see, also, In re Wildman, 72 B.R. at 707-08 (“The

primary objective of any fee petition is to reveal sufficient data to enable the Court to determine

whether the services rendered were . . . actual and necessary.”). As the detailed time records

indicate, the Applicant “actually” performed the legal services for which it is now seeking

compensation. See, In re Wildman, 72 B.R. at 707; In re Shades of Beauty, Inc., 56 B.R. at 950.

       21. It is incumbent upon the attorney seeking compensation to prove the necessity of his

or her services by addressing such issues as (1) the cost of the legal services in relation to the

size of the estate and maximum probable recovery; (2) the extent the estate will suffer if the

services are not rendered; and (3) the extent the estate may benefit if the services are rendered




                                                  7
        Case 1-17-45121-cec       Doc 72     Filed 10/08/18    Entered 10/08/18 14:07:53




and the likelihood of the disputed issues being resolved successfully. See, In re Wildman, 72

B.R, at 707; In re Shades of Beauty, Inc., 56 B.R. at 950.

         22. All of the services performed by the Applicant, were necessary and beneficial to the

Debtor’ estate. The Applicant performed services necessary for the Debtor to administer this

case.

         23. Based on the above, as well as the detailed Time Records, the Applicant respectfully

submits that it has adequately explained “how” and “why” its legal services on behalf of the

Debtor were rendered, In re Shades of Beauty, Inc., 56 B.R. at 950, and that such services were

actual and necessary. Fed. R. Bankr. P. 2016.

D.       Value of Services/Extent of Compensation

         24. The Applicant provided the Debtor with effective and competent representation at a

reasonable cost. In determining the value of legal services and the extent of compensation, this

Court should consider whether the tasks were performed within a reasonable number of hours;

whether the requested hourly rate was reasonable; and the cost of comparable services other than

in a case under the Bankruptcy Code. See, In re Wiedau’s Inc., 78 B.R. 904, 909 (Bankr. S.D.

Ill. 1987); In re Shades of Beauty, Inc., 56 B.R. at 951; In re Wildman, 72 B.R. at 700-01. Legal

services for which a firm seeks compensation should be judged by a “standard of economy”

which rewards attorneys for “efficiency.” In re Shades of Beauty, Inc., 56 B.R. at 51-52. The

Applicant submits that the requested compensation is based upon the customary compensation

charged by comparably skilled practitioners in cases other than cases under title 11.

E.       No prior application or agreement

         25. No prior application for the relief requested herein has been made to this or any

other Court and Applicant has received no payment on account of the legal services rendered.




                                                 8
      Case 1-17-45121-cec        Doc 72     Filed 10/08/18     Entered 10/08/18 14:07:53




       26.     No agreement or understanding exists between Applicant and any other person for

the sharing of any compensation to be received for professional services rendered or to be

rendered in connection with this case.

                                         CONCLUSION

       25. WHEREFORE, the Applicant submits that its efforts in this instant case have been

beneficial to the Debtor and effective. As a result, the Applicant respectfully requests an entry of

an order approving the allowance of the amount of $ 11,750.00 for professional services

rendered and expenses incurred and granting such other and further relief as this Court may

deem just and proper.

Dated: Melville, New York
       October 5, 2018                               LAW OFFICE OF RONALD D. WEISS
                                              Attorneys for the Debtor and Debtor-in-Possession

                                              By:    /s/Ronald D. Weiss P.C.
                                                     Ronald D. Weiss P.C. (RDW 4419)
                                                     734 Walt Whitman Road
                                                     Suite 203
                                                     Melville NY 11747
                                                     (631)271-3737




                                                 9
      Case 1-17-45121-cec             Doc 72       Filed 10/08/18    Entered 10/08/18 14:07:53




UNITED STATES BANKRUPTCY COURT                                      rw4419
EASTERN DISTRICT OF NEW YORK
--------------------------------------------------------------X     Chapter 11
In Re:                                                              Case No. 1-17-45121 CEC

RENE GUZMAN,

                                  Debtor.
--------------------------------------------------------------X

          ORDER AWARDING THE LAW OFFICE OF RONALD D. WEISS P.C.
           ALLOWANCE OF COMPENSATION AND REIMBURSEMENT OF
             EXPENSES FOR SERVICES RENDERED TO THE DEBTOR,
                             RENE GUZMAN

         Upon the application (the “Application”) for allowance of compensation and

reimbursement of expenses of the Law Office of Ronald D. Weiss P.C. (“Ronald D. Weiss

P.C.”), as counsel to the debtor and debtor-in-Possession RENE GUZMAN (the “Debtor”) by its

attorney, Ronald D. Weiss, seeking the entry of an Order for the allowance of

compensation and reimbursement od necessary expenses in the amount of $ 11.750.00 (the

“Application”); and the matter having come on to be heard before the Honorable Carla E. Craig,

United States Bankruptcy Judge, at the United States Bankruptcy Court, Conrad B. Duberstein

Courthouse, 271-C Cadman Plaza, Brooklyn, New York, on the 5 day of September 2018; and

Ronald D. Weiss P.C. having appeared in support of the Application and the Office of the United

States Trustee having appeared; and upon no opposition having being filed; and upon the record

of the Hearing, the transcript of which is incorporated by reference herein; and after due

consideration of all the facts and circumstances, it is hereby

ORDERED, that Ronald D. Weiss P.C. is awarded on its Application for legal services rendered

on behalf of RENE GUZMAN fees in the amount of $ 11,750.00 for professional services

rendered and reimbursement of expenses; and it is further




                                                        11
      Case 1-17-45121-cec       Doc 72    Filed 10/08/18    Entered 10/08/18 14:07:53




       ORDERED, that the Debtor RENE GUZMAN is authorized and allowed to do such

things and execute such documents as may be necessary to effectuate the terms and conditions of

this Order.

Dated: Brooklyn, New York
       November___, 2018



                                            ____________________________________
                                            HONORABLE CARLA E. CRAIG
                                            United States Bankruptcy Judge




                                              12
      Case 1-17-45121-cec             Doc 72       Filed 10/08/18    Entered 10/08/18 14:07:53




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
--------------------------------------------------------------X     Chapter 11
In Re:                                                              Case No. 1-17-45121 CEC

RENE GUZMAN,


                                  Debtor.                           AFFIDAVIT OF SERVICE
--------------------------------------------------------------X




        Lita Davidson, being duly sworn, says:

   On October 5, 2018, I served a true copy of the Application for Compensation with postage prepaid

   thereon, in a post-office or official depository of the U.S. Postal Service within the State of New

   York, with postage prepaid thereon, in a post-office or official depository of the U.S. Postal Service

   within the State of New York, addressed to the last known address as follows:

TO:     Office of United States Trustee, 201 Varick Street, Suite 1006, New York, New York
        10014

        Ortiz & Ortiz., 32-72 Steinway Street, Suite 402, Astoria, NY 11103

Sworn to before me this
8th day of October, 2018

/s/Ronald D. Weiss
Ronald D. Weiss
Notary Public, State of New York
No. 02WE5041400
Qualified in Suffolk County
Commission Expires




                                                        10
